DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the allowable subject matter indicated in the non-final office action mailed on November 27, 2020 has been incorporated into claims 1 and 11.
As to newly added claim 12, the closest prior art  Shinbara (US 5,485,644) fails to teach or suggest the transport chamber interior cleaner has a nozzle comprising a jetting- out port portion which opens toward a side wall surface of the transport chamber and which is capable of jetting out liquid toward the side wall surface of the transport chamber.
 Shinbara is directed towards a substrate treating apparatus wherein transport unit 6 shown in FIG. 2, an injection nozzle 34 for injecting deionized water is provided at the upper portion of each of three multi-joint robots 7 on the wafer-transporting side as shown in FIGS. 6 and 7. However, the as the nozzles of Shinbara are directed towards the wafer, there is no motivation to provide on the side wall surface of the transport chamber.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711